Citation Nr: 1033717	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus and 
diabetic nephropathy.  

2.  Entitlement to service connection for gout, to include as 
secondary to service-connected diabetes mellitus and diabetic 
nephropathy.  

3.  Entitlement to service connection for arthritis.  

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The issues of the Veteran's entitlement to service connection for 
hypertension, gout, and arthritis, as well as the Veteran's claim 
for service connection for hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection was initially denied for hearing loss by a 
rating decision entered in January 2005, and the Veteran did not 
appeal.

2.  Since entry of the January 2005 denial, evidence relating to 
an unestablished fact and otherwise raising a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for hearing loss has been received by VA.  

CONCLUSIONS OF LAW

1.  The rating decision of January 2005, denying service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); 
currently  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).
2.  Since entry of the January 2005 denial, new and material 
evidence has been received by VA with which to reopen that 
previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the 
VA's duty to notify the Veteran of information and evidence 
necessary to substantiate his claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).   Given the favorable disposition of the 
action here, which is not prejudicial to the Veteran, the Board 
need not assess VA's compliance with the VCAA in the context of 
the issue of whether new and material evidence has been submitted 
to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In general, decisions of the agency of original jurisdiction (the 
RO) that are not appealed within in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated 
in the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The definition of new and material evidence is as follows:  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit has 
held that, according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had not 
been previously presented to the Board.  See Anglin v. West, 203 
F.3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection for hearing loss was denied by RO action in 
January 2005 on the basis that there was no evidence to indicate 
that the Veteran's hearing loss occurred in or was caused by 
service or that there was any disability subject to service 
connection.  Following written notice, dated later in January 
2005, to the Veteran as to the denial action and with respect to 
his appellate rights, he did not appeal the denial and it became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); currently  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Given the finality of the most recent denial in January 2005, the 
question at this juncture is whether new and material evidence 
has been received to reopen the previously denied claim.  In 
connection with the Veteran's September 2006 claim to reopen, 
much additional evidence has been submitted, including VA 
treatment records compiled by medical professionals, beginning in 
December 2005, and indicating a diagnosis of sensorineural 
hearing loss and a medical history of chronic hearing loss.  In 
addition, the Veteran has furnished a July 2007 written statement 
that, during active duty in Korea, he was assigned to Camp Kaiser 
with the 7th Infantry and while performing maneuvers during the 
summer of 1969 his vehicle ran over a land mine, causing it to 
explode.  According to the Veteran, the explosion had an adverse 
affect on his ears and field medics were noted only to observe 
him and provide aspirin in order to relieve his symptoms.  
The newly developed evidence, the credibility of which must be 
presumed for the limited purpose of this inquiry per Justus, 
supra, denotes the existence of an inservice injury affecting the 
ears, including acoustic trauma.  It likewise denotes the 
Veteran's own perception of chronic hearing loss, and entry of 
medical diagnoses of sensorineural hearing loss beginning in 2005 
and medical history of chronic hearing loss.  This evidence meets 
the requisites of 38 C.F.R. § 3.156, including raising a 
reasonable possibility of substantiating the claim for service 
connection for hearing loss.  To that extent, the previously 
denied claim for service connection for hearing loss is reopened.


ORDER

New and material evidence has been received to permit reopening 
of the previously denied claim for service connection for hearing 
loss and, to that extent, the appeal is granted .  


REMAND

Based on the reopening of the veteran's previously denied claim 
for service connection for hearing loss, further development is 
deemed to be in order, prior to entry of a final decision.  The 
Veteran indicated to a VA treating medical professional in 
December 2006 that he had chronic hearing problems and that he 
wore ear protection in connection with his prior employment as a 
material handler.  He further stated that he had been provided 
annual hearing examinations by a former employer; however, such 
records are not among those now contained within the Veteran's 
claims folder and efforts on remand are needed to attempt to 
obtain same for inclusion in the claims file.  Also, based on a 
credible account of an inservice land mine explosion causing ear 
problems and medical evidence of sensorineural hearing loss as 
early as 2005, remand to obtain a VA medical examination to 
assess hearing loss for VA purposes and, if present, its probable 
etiology is advisable.  

As to the other issues on appeal, the Veteran seeks remand of 
those claims to permit him to be afforded VA medical examinations 
and to permit the AMC to obtain a medical opinion as to the 
linkage of the claimed disabilities to military service and/ or 
service-connected disability.  The Veteran has recently amended 
his claim for service connection for hypertension and gout to 
include the issue of whether such disorders were caused by or 
aggravated by service-connected diabetes mellitus and associated 
diabetic nephropathy.  These questions have not to date been 
fully developed or adjudicated by VA, to include consideration 
under changes to 38 C.F.R. § 3.310 in October 2006, and further 
actions to accomplish these tasks are necessary.  

With respect to the Veteran's claim for service connection for 
arthritis, he points to inservice joint pains he experienced 
following the above-referenced land mine explosion in 1969 and 
his recollection that he was prescribed aspirin and pain killers 
for management of his inservice arthritic pain.  He cites service 
treatment records in 1968 showing complaints of left foot and leg 
pain and yielding clinical impressions of rule out stress 
fracture and recurrent mild sprain, as well as the occurrence of 
a separate left ankle sprain in November 1968.  He seeks a VA 
examination in order to ascertain more fully the relationship 
between his inservice lower extremity complaints and postservice 
medical evidence, specifically a May 2009 study identifying 
degenerative joint disease of both feet and ankles.  Given the 
circumstances presented, the Veteran's request for a VA 
examination and opinion is deemed reasonable and remand is 
required to effectuate his request.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake additional VCAA compliance by 
advising the Veteran of the evidence and 
information still needed to substantiate 
his claims for direct and secondary service 
connection for hypertension and gout, his 
claim for direct service connection for 
gout, and his reopened claim for direct 
service connection for hearing loss.  Such 
notice should include notice of amended 
provisions of 38 C.F.R. § 3.310, effective 
from October 10, 2006, pertaining to 
secondary service connection.  See 71 Fed. 
Reg. 52744 (2006).

2.  Ask the Veteran to provide a list of 
employers, current and former, as well as 
all medical professionals, who may have 
evaluated and/or treated him for 
hypertension, gout, arthritis, and/or 
hearing loss since his discharge from 
service, and to the extent that appropriate 
authorization is provided, the AMC should 
attempt to obtain any pertinent medical 
evaluation or treatment records from any 
listed employer or medical professional for 
inclusion in his VA claims folder.  

3.  Obtain for inclusion in the claims 
folder any and all VA treatment records, 
not already on file, relating to the 
Veteran's claimed hypertension, gout, 
arthritis, and hearing loss that have been 
compiled since May 2008.  

4.  Thereafter, afford the Veteran a VA 
audiology examination in order to assess 
the nature and etiology of his claimed 
hearing loss.  Request that the examiner 
review the claims file and note whether in 
fact the claims folder was provided and 
reviewed.  Such examination should entail a 
complete medical history, a thorough 
clinical evaluation, and any diagnostic 
testing deemed necessary by the examiner.  

The examiner is asked to address the 
following questions, providing a detailed 
rationale for each opinion offered:  

a)  Does the Veteran have hearing loss of 
one or both ears meeting the criteria of 
38 C.F.R. § 3.385?

b)  If so, is it at least as likely as not 
that hearing loss of either ear originated 
in service or is otherwise related to 
service or any event therein, inclusive of 
acoustic trauma? 

Use by the examiner of the at least as 
likely as not language in responding is 
required.  The examiner is advised that the 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

5.  Afford the Veteran a VA medical 
examination to assess the nature and 
etiology of his claimed hypertension.  
Request that the examiner review the claims 
file and note whether in fact the claims 
folder was provided and reviewed.  Such 
examination should entail a complete 
medical history, a thorough clinical 
evaluation, and any diagnostic testing 
deemed necessary by the examiner.  

The examiner is asked to address the 
following questions, providing a detailed 
rationale for each opinion offered:  

a)  Is it at least as likely as not that 
the Veteran's hypertension originated in 
service or was manifest to a degree of 10 
percent or more within the one-year period 
immediately after service discharge?

b) Is it at least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his service-connected 
diabetes mellitus and/or diabetic 
nephropathy?

Use by the examiner of the at least as 
likely as not language in responding is 
required.  The examiner is advised that the 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

If it is determined that hypertension was 
worsened by the Veteran's service-connected 
diabetes mellitus and/or diabetic 
nephropathy, to the extent that is possible 
the examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

6.  Afford the Veteran a VA medical 
examination to assess the nature and 
etiology of his claimed gout.  Request that 
the examiner review the claims file and 
note whether in fact the claims folder was 
provided and reviewed.  Such examination 
should entail a complete medical history, a 
thorough clinical evaluation, and any 
diagnostic testing deemed necessary by the 
examiner.  

The examiner is asked to address the 
following questions, providing a detailed 
rationale for each opinion offered:  

a)  Is it at least as likely as not that 
the Veteran's gout, if any, originated in 
service or is otherwise the result of 
military service?

b)  Is it at least as likely as not that 
the Veteran's gout, if any, was caused or 
aggravated by his service-connected 
diabetes mellitus and/or diabetic 
nephropathy?

Use by the examiner of the at least as 
likely as not language in responding is 
required.  The examiner is advised that the 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

If it is determined that the Veteran's gout 
was worsened by his service-connected 
diabetes mellitus and/or diabetic 
nephropathy, to the extent that is possible 
the examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

7.  Afford the Veteran a VA medical 
examination to ascertain the nature and 
etiology of his claimed arthritis, to 
include that affecting each of his lower 
extremities.  Request that the examiner 
review the claims file and note whether in 
fact the claims folder was provided and 
reviewed.  Such examination should entail a 
complete medical history, a thorough 
clinical evaluation, and any diagnostic 
testing deemed necessary by the examiner.  

The examiner is asked to address the 
following question, providing a detailed 
rationale for each opinion offered:  

Is it at least as likely as not that the 
Veteran's arthritis originated in service 
or was manifest to a degree of 10 percent 
or more within the one-year period 
immediately after service discharge?

Use by the examiner of the at least as 
likely as not language in responding is 
required.  The examiner is advised that the 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

8.  Lastly, readjudicate the issues of 
entitlement to direct and secondary service 
connection for hypertension and gout, 
entitlement to direct service connection 
for gout, and entitlement to direct service 
connection for hearing loss on the basis of 
all pertinent evidence of record and all 
governing law and regulations, including 38 
C.F.R. § 3.310, as amended on October 10, 
2006.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond, before the record is returned to 
the Board for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn regarding 
the final disposition of the claims in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


